DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 08/10/2022. Claims 1-3, 6, 13, 15, 16, and 19 have been amended. Claims 1-20 are currently pending. 

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 line 10 recites “based on alternating.” Presumably this was intended to be “based on altering.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 5, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chiang et al. (US PGPub. No. 2019/0377755 A1).
In Reference to Claims 1-2, 4, 5, 7-9, and 12-14
 	(Claim 1) A message device comprising: a self-view mechanism configured to portray a live self-view of a user (paragraph 0056 lines 25-28, simulated user face view via display 30, fig. 7); a storage mechanism configured to store a plurality of messages, each comprising one or more audio, video, or image (items 14, 24, and 18A, paragraph 0046, and fig. 7); a media playback device configured to play the plurality of messages (items 16 and 30, paragraphs 0046 0047, and fig. 7); a communication mechanism configured to one or both receive and record messages (paragraph 0057); and a control mechanism that controls playback of the plurality of messages (items 12 and 18, fig. 7), wherein playback of at least one of the plurality of messages is at least partially based on altering at least one mood of the user (paragraph 0056 lines 33-49; note “based on altering at least one mood” is both extremely broad and does not contain any positive structure; music “related” to a users mood is chosen and played, since music can inherently “alter a mood” this limitation is met);
(Claim 2) wherein the message device is configured to analyze audio received from the user, wherein an analysis of the audio identifies the at least one mood of the user (paragraphs 0048, 0053 and 0056);
(Claim 4) wherein the message device tracks usage of the media playback device (paragraphs 0051-0052).
(Claim 5) wherein access to at least a portion of the plurality of messages is remotely controllable (paragraphs 0046 and 0057 and fig. 7, via item 38);
(Claim 7) wherein the message device stores a plurality of messages (paragraph 0046);
(Claim 8) wherein the message device organizes the plurality of message based on message type (e.g. music and merchandise; also, mood related classifications of music or merchandise, paragraph 0056 lines 20-38);
(Claim 9) wherein the message device comprises a microphone (item 16 paragraph 0047 and fig. 7);
 (Claim 12) wherein the message device self-view mechanism is configured for facial recognition (paragraphs 0052 and 0056);
	(Claim 13) wherein facial recognition detects the at least one mood of the user (paragraph 0056).
(Claim 14) wherein suggested media is based on a detected mood (paragraph 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bush (US Patent No. 9,089,781).
In Reference to Claim 3
 	Chiang teaches all of claim 1 as discussed above. 
	Chiang fails to teach the feature of claim 3. 
	(Claim 3) wherein the message device comprises a sensory cover, wherein the sensory cover comprises at least one of: a textured surface, a zipper, a spinner, an amount of squeezable material, an amount of soft material, and a tassel (fig. 1 items 29 and 44 and column 4 lines 33-48).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the self view device of Chiang with the feature of a sensory cover as taught by the self view device of Bush for the purpose of providing additional amusement to the device as taught by Bush (summary), making the device more versatile and more interesting and attractive to the users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Flores, Jr. (US Patent No. 7,194,289 B1).
In Reference to Claim 6
 	Chiang teaches all of claim 1 as discussed above. 
	Chiang fails to teach the feature of claim 6. 
	Flores teaches (Claim 6) wherein [a] message device comprises a foldable compact device, wherein the foldable compact device comprises at least one of: a makeup case and a mirror set (fig’s 1 and 2 and item 204).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the self view device of Chiang with the feature of making the device a foldable mirror device as taught by the self view device of Flores for the purpose of adding the utility features of a mirror to the device while making the device more compact as taught by Flores (?column 1 lines 22-40) making the device more versatile, more convenient to use and store, and more interesting and attractive to the users. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bush (US Patent No. 9,089,781).
In Reference to Claim 10
Chiang teaches all of claim 1 as discussed above. 
Chiang fails to teach the feature of claim 10. 
Bush teaches (Claim 10) wherein [a] message device self-view mechanism comprises a mirror (item 24, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the message device of Chiang with the feature of providing a mirror as taught by the message device of Bush for the purpose of providing an additionally amusing and useful feature to the device as taught by Bush (summary), making the device more versatile, more useful, and more interesting and attractive to the users. 

In Reference to Claim 11
Chiang teaches all of claim 1 as discussed above. 
Chiang fails to teach the feature of claim 11. 
Bush teaches (Claim 11) wherein [a] message device comprises a plush toy (item 20, item 29 is fabric), and wherein the self-view mechanism is located on an exterior of the plush (item 24, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the message device of Chiang with the feature of providing a plush device with the self-view mechanism on the exterior as taught by the message device of Bush for the purpose of providing an additionally amusing and useful feature to the device as taught by Bush (summary), making the device more versatile, more useful, and more interesting and attractive to the users.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Lin et al. (US Patent No. 2015/0222985).
In Reference to Claims 15 and 18
Chiang teaches (Claim 15) A message device adapter comprising: at least one self-view mechanism configured to provide a live self-view of a user (paragraph 0056 lines 25-28, simulated user face view via display 30, fig. 7); a storage mechanism configured to store at least one message, wherein the at least one message comprises audio (items 14, 24, and 18A, paragraph 0046, and fig. 7); a media playback device configured to play the at least one message (item 16, paragraphs 0046 0047, and fig. 7); a communication mechanism (paragraph 0057); a control mechanism that controls playback of the at least one message (items 12 and 18, fig. 7), wherein playback of the at least one message is at least partially based on alternating at least one mood of the user (paragraph 0056 lines 33-49; note “based on altering at least one mood” is both extremely broad and does not contain any positive structure; music “related” to a users mood is chosen and played, since music can inherently “alter a mood” this limitation is met); [];
(Claim 18) wherein the message device adapter is configured to access and analyze the live self-view of the user, wherein analysis comprises facial recognition (paragraphs 0052 and 0056).
	Chiang fails to teach the feature of an attachment mechanism of claim 15. 
	Lin teaches (Claim 15) an attachment mechanism (item 124, fig. 3) configured to attach the message device adapter to the at least one self-view mechanism (paragraph 0019, mirror). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sound emitting device of Chiang with the feature of an attachment mechanism as taught by the sound emitting device of Lin for the purpose of allowing the device to be placed and used in conjunction with a mirror or other desired surface so a user can use the device while performing other activities as taught by Lin (paragraph 0025), making the device more convenient, and more interesting and attractive to the users. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Lin et al. and further in view of Marcus (US Patent No. 9,123,270).
In Reference to Claims 16 and 17
The modified device of Chiang teaches all of claim 15 as discussed above. 
Chiang fails to teach the features of claims 16 and 17. 
Marcus teaches (Claim 16) wherein the at least one self-view mechanism comprises a mountable or free-standing reflective surface (item 50, mounted to windshield);
(Claim 17) wherein the at least one self-view mechanism comprises a mirror located in a vehicle (item 50, fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the messaging device of Chiang with the feature of a self-view mechanism is a mountable mirror of a vehicle as taught by the messaging device of Marcus for the purpose of more easily drawing a user’s attention to the messaging device as taught by Marcus (column 1 line 51 – column 2 line 2), making the device more useful, more reliable, and more attractive to the users. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of McCain (US Patent No. 7,373,110 B1).
In Reference to Claims 19-20
Chiang teaches (Claim 19) A message device[] comprising [], wherein each of the [] message device[] comprises: a self-view mechanism configured to provide a live self-view of a user (paragraph 0056 lines 25-28, simulated user face view via display 30, fig. 7); a communication mechanism configured to one or both receive and record messages (paragraph 0057), [] a storage mechanism configured to store a plurality of messages, each comprising one or more audio, video, or images (items 14, 24, and 18A, paragraph 0046, and fig. 7), []; a media playback device configured to play the plurality of messages (items 16 and 30, paragraphs 0046 0047, and fig. 7); and a control mechanism that controls playback of the plurality of messages (items 12 and 18, fig. 7), wherein playback of at least one of the plurality of messages is at least partially based on altering at least one mood of the user (paragraph 0056 lines 33-49; note “based on altering at least one mood” is both extremely broad and does not contain any positive structure; music “related” to a users mood is chosen and played, since music can inherently “alter a mood” this limitation is met);
(Claim 20) wherein at least a portion of the plurality of message devices are remotely controllable (paragraphs 0046 and 0057 and fig. 7, via item 38). 
	Chiang fails to teach a plurality of message devices of claim 19. 
	McCain teaches (Claim 19) system of a plurality of message devices (fig. 1, items 10 and 12); wherein the communication mechanism of each of the plurality of message devices allows for wireless communication between the plurality of message devices (column 1 lines 14-36); wherein wireless communication between the plurality of message devices shares at least a portion of the plurality of messages (column 3 lines 25-49).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the messaging device of Chiang with the feature of multiple messaging devices that communicate as taught by the messaging devices of McClain for the purpose of allowing the device to be further used to communicate with other people as taught by McClain (background), making the device more versatile, more interesting, and more attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/10/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's remaining arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the newly added limitations of “at least partially based on altering the mood of a user” is noted but is not persuasive. This limitation is nebulous and does not add structure to the claims. There is no active processor step claimed here, nor is there any specific structure. Any music has the ability to “alter the mood of a user,” therefore, any music selected would meet this limitation. If there is a specific processor step intended here it should be claimed with particularity. A general recitation of altering a mood is extremely broad and met by the reference of Chiang. 
Applicant’s arguments regarding the newly added limitations of claims 3 and 6 are noted but are moot in view of the new grounds of rejection. See action above for further details. 
Applicant’s argument that the various dependent claim rejections are based on improper hindsight is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both motivation directly from the references themselves as well as knowledge generally available to one of ordinary skill in the art were used. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711